Motion to amend remittitur of this court entered on December 28, 1989 [see, 156 AD2d 322] granted to extent of reciting the following: "Upon the appeal herein there were presented, and necessarily passed upon, questions under the Constitution of the United States, viz.: Appellant contended that his rights under the Sixth and Fourteenth Amendments of the United States Constitution were violated. The Appellate Division held that there was no violation of appellant’s rights.” Concur—Kupferman, J. P., Asch, Kassal, Ellerin and Wallach, JJ.